Dismissed and Memorandum Opinion filed June 20, 2006








Dismissed and Memorandum Opinion filed June 20, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00622-CV
____________
 
MARIA L. REYNA, Appellant
 
V.
 
JUAN A. ELIZONDO,
JR. AND CONNIE L. LOCKARD, Appellees
 

 
On Appeal from the 240th
District Court
Fort Bend County, Texas
Trial Court Cause No. 01-CV-121708
 

 
M E M O R A N D U M   O P I N I O N




Appellant Maria L. Reyna files this
restricted appeal challenging the dismissal of her lawsuit for want of
prosecution.  The trial court dismissed
Reyna=s lawsuit on
December 16, 2004.  She filed a motion to
reinstate on January 14, 2005.  The
motion was overruled by operation of law, and Reyna filed her notice of
restricted appeal on June 14, 2005. 
Restricted appeals are not available to a party who timely files a
postjudgment motion.  See Tex. R. App. P. 30.  Reyna filed her motion to reinstate within
thirty days of the dismissal order and thus timely filed a postjudgment
motion.  See Tex. R. Civ. P. 165a(3).  Accordingly, Reyna is not entitled to a restricted
appeal.  See Watts v. Goreen, No.
03-00-00673-CV, 2001 WL 578566, at *1 (Tex. App.CAustin May 31,
2001, no pet.) (not designated for publication) (dismissing restricted appeal
based on appellant=s timely motion to reinstate); Thomas
v. Tex. Dep=t of Crim. JusticeBInst. Div., 3 S.W.3d 665,
666B67  (Tex. App.CFort Worth 1999,
no pet.) (finding restricted appeal not available to appellant who filed motion
to reinstate).  Because Reyna did not
meet the requirements for a restricted appeal and thus her notice of appeal was
untimely, we dismiss this appeal for want of jurisdiction.  See Tex.
R. App. P. 26.1(a), 42.3(a); Starks v. Tex. Dep=t of Crim. Justice, 153 S.W.3d 621,
626 (Tex. App.CAmarillo 2004, no pet.).
 
 
 
/s/      Leslie Brock Yates
Justice
 
 
 
 
Judgment
rendered and Memorandum Opinion filed June 20, 2006.
Panel
consists of Chief Justice Hedges and Justices Yates and Guzman.